Citation Nr: 0207693	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved pension benefits, to include the issue of whether 
the request for waiver of recovery of the overpayment was 
timely filed.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to July 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal, arising out of a May 1996 RO decision which 
terminated the veteran's Improved pension benefits effective 
in February 1993.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



REMAND

The overpayment in this case was created as a result of the 
fact that the veteran was paid Improved Pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit when the income of the veteran was 
discovered to be greater than what the RO had been led to 
believe.  

The overpayment was created by a May 1996 RO letter which 
retroactively terminated the veteran's pension benefits, 
effective on February 1, 1993, following an Income 
Verification Match (IVM).  

It appears that the documents in an IVM folder revealed that 
the veteran's wife had earned income from wages in 1993 that 
had not been reported to the RO, in addition to the veteran's 
Social Security income about which the RO already knew.  

In a June 1996 statement to the RO, the veteran indicated 
that he was filing a "Notice of Disagreement" as to its 
decision to "deny" him a pension.  He argued that its 
records were "incorrect" because his wife did not work 
where the RO had claimed she did and had not worked since 
1981.  

In April 1997, the veteran's request for waiver of recovery 
of an overpayment of pension benefits was received by the 
VA's Debt Management Center (DMC) in St. Paul, Minnesota.  

In a subsequent statement dated in April 1997 from the DMC to 
the RO's Committee on Waivers and Compromises (COW), the 
matter was referred to the RO, with a note indicating that 
the total calculated amount of the overpayment was $8,111.  

In the same referral statement, the DMC indicated that its 
first letter to the veteran (i.e., advising him of the amount 
of the overpayment and his right of appeal) was sent in May 
1996.  

The veteran's April 1997 request for waiver of recovery of 
the overpayment was denied as untimely (i.e., it was not 
filed within the requisite 180 days from the date of 
notification of the indebtedness).  It is not clear from the 
record whether the DMC or RO's COW denied the request because 
the decision and notice of such is not in the claims file.  

In June 1997, the DMC received the veteran's Notice of 
Disagreement as to its decision to deny him a waiver of 
recovery of the overpayment (he stated that repayment would 
cause him undue hardship).  

The matter was apparently then referred back to the RO's COW 
in July 1997 when it confirmed and continued its April 1997 
decision.  (As previously noted, the file is ambiguous as to 
who -- DMC or COW -- denied the veteran's waiver request.)  

The RO also issued the veteran a Statement of the Case (SOC) 
concerning the appeal in July 1997, explaining that the 
waiver request had been denied on the basis that it was not 
timely filed.  

In July 1997, the RO received the veteran's Substantive 
Appeal, in which he argued that the overpayment was caused by 
his deceased ex-wife who reportedly worked at the time of 
their separation prior to their divorce in January 1995.  He 
contended that he was unaware of her employment income.  

It then appears that the veteran submitted additional 
supporting documentation in August 1997, consisting of a 1996 
Social Security Administration statement of benefits, a 
divorce judgment dated in January 1995, and a death 
certificate of his ex-wife indicating a date of death in 
August 1996.  

Before a decision can be made on whether the veteran is 
entitled to a waiver of recovery of the overpayment, to 
include the issue of whether a timely waiver request was 
received), it must be determined whether or not the 
overpayment was properly calculated.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991) (where the Court held that 
it is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted).  

Intertwined with this question is the issue of whether the RO 
properly terminated the veteran's pension benefits effective 
in February 1993.  The RO should have adjudicated this matter 
in light of the veteran's Notice of Disagreement filed in 
June 1996, within a month of the RO's letter notifying him of 
the pension termination.  

Therefore, the RO should issue a SOC on the issue of proper 
termination of pension benefits, with due consideration to 
the veteran's claims of having been separated from his ex-
wife prior to their January 1995 divorce.  

It is noted that additional development may be in order to 
determine whether the veteran and his wife were separated and 
living apart from 1993 to 1995 and, if so, whether the 
veteran had contributed towards the support of his wife 
during that period.  (It is further noted in this regard that 
in the veteran's Improved Pension Eligibility Verification 
Reports covering the period of 1993 through 1996, he 
indicated that he was married and living with his spouse.)  

As an SOC addressing the matter of whether the May 1996 RO 
decision to terminate the veteran's pension benefits 
effective in February 1993 has not yet been issued in this 
case, a remand is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  

However, the revisions to the regulations do not provide for 
the Board's jurisdiction of an issue not yet addressed by the 
RO.  Therefore, the Board has determined that remand of this 
particular issue is required.  

In further review of the record, the Board also finds that 
the April 1997 decision denying the veteran's waiver request, 
and notice of such decision, should be associated with the 
claims folder.  Additionally, the RO in its May 1996 
termination letter referred to a March 1996 letter it sent to 
the veteran advising him of information it received which 
could affect his entitlement to pension.  That March 1996 
letter is not in the claims folder.  

In sum, the Board finds that further development regarding 
the creation of the debt is necessary as the determination of 
the proper creation of the overpayment is relevant to the 
veteran's request for waiver of recovery of that debt.  

In that regard, the RO should also conduct an audit which 
would reveal precisely the period of the overpayment, what 
benefit amounts were due and paid to the veteran, the amounts 
of income considered in determining pension entitlement, and 
any medical expenses used to reduce countable income.  It 
appears that the amount of the overpayment needs to be 
recalculated, particularly in light of the additional 
evidence submitted by the veteran showing that he was 
divorced from his wife in January 1995.  

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder (a) the April 1997 decision 
which denied the veteran's request for 
waiver of the overpayment, and the notice 
of such decision to the veteran, and (b) 
the March 1996 RO letter sent to the 
veteran advising him of information it 
received which could affect his pension 
entitlement.  

2.  The RO should determine whether the 
veteran was living with his wife or apart 
from her during the period from 1993 to 
1995, and that if they were living apart, 
whether the veteran contributed any 
amount towards his wife's support.  In 
that regard, the RO should note the 
veteran's contentions that he was 
separated during that period from his 
wife, as well as the reports on his 
Improved Pension Eligibility Verification 
Reports that they were married and living 
together during that period.  The RO 
should also note that the veteran was 
divorced from his wife in January 1995.  

3.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the period of the overpayment at issue 
and the amounts due and paid to the 
veteran, the amounts of income considered 
in determining pension entitlement, and 
any medical expenses used to reduce 
countable income.  Once compiled, the 
audit report must be associated with the 
claims folder, and a copy must be sent to 
the veteran.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for waiver of recovery of 
an overpayment, to include the issue of 
whether the waiver request was timely 
filed.  If the decision remains adverse 
to the veteran, the RO should provide him 
with a Supplemental Statement of the Case 
(SSOC) and the opportunity to respond to 
the SSOC.  

5.  The RO should also issue an SOC to 
the veteran on the issue of whether the 
May 1996 RO decision terminating the 
veteran's pension benefits effective in 
February 1993 was proper, if indicated.  
The veteran should be advised of the time 
limit in which he can perfect an appeal 
to the Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, should it be 
certified to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



